Citation Nr: 0922239	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1944 to January 
1946 and from August 1950 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision rendered by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities 
render him unemployable without regard to his nonservice-
connected disabilities.  The Veteran is service connected 
with a compensable rating for residuals of cold weather 
injury of the bilateral lower extremities (assigned separate 
30 percent ratings), diabetes mellitus due to Agent Orange 
exposure (assigned a 20 percent disability rating), 
epicondylitis (assigned a 10 percent rating), duodenal ulcer 
(assigned a 10 percent rating), dermatophytosis pedis 
(assigned a 10 percent rating), and tendonitis of the left 
shoulder (assigned a 10 percent disability rating).  The 
Veteran is noncompensably rated for service-connected 
residuals of a right leg tractor injury, pes planus and 
erectile dysfunction associated with diabetes mellitus.  The 
Veteran currently has a combined disability rating of 80 
percent.

The evidence of record shows that the Veteran is currently 
unemployed.  It is unclear when he stopped working.  A 1994 
claim form states that he retired from construction work in 
1986.  A 2007 claim form indicates that he last worked in 
1968, after he was hospitalized and before service discharge.  
The Veteran reported that he was denied employment at a 
medical prison facility in Springfield, Missouri in 1971 
because he was not physically qualified.  He reported that he 
was also denied employment with the United States Postal 
Service in 1971 because he was not physically able to perform 
the required duties.  See October 2007 lay statement.

The medical evidence of record shows a history of treatment 
for various disabilities, including the service-connected 
disabilities noted above.  However, the evidence of record is 
incomplete with regard to assessing the Veteran's disability 
picture, specifically his functional ability, due to his 
service-connected disorders.

In March 2007, the Veteran was afforded a VA increase 
examination for his diabetes mellitus, joints and scar during 
which the examiner assessed the Veteran's functionality.  
Specifically, the examiner noted that the Veteran had some 
functional difficulty with the left shoulder, that his scars 
were fully healed without residual problems, and his diabetes 
was not insulin dependent with suboptimal control.  Although 
the examiner examined the Veteran's lower extremities, and 
rendered a diagnosis, in pertinent part, of neuropathy as 
related to previously determined cold injury and possibly 
exacerbated by presence of diabetes mellitus, he did not 
comment on the impact of that disabilities on the Veteran's 
ability to retain and maintain gainful employment.  The 
examiner provided no functional assessment indicating whether 
the Veteran was limited in his ability to walk, stand or sit 
for long periods of time, or was in any other way physically 
restricted in a manner that might affect employability.  
Additionally, the Board notes medical evidence of record 
showing complaints of and treatment for pain in the bilateral 
feet and legs in the calf and thigh areas with numbness and 
pain when walking on uneven surfaces.  See September 2004 VA 
treatment records.  Further, the examiner did not comment on 
the impact of all of the Veteran's service-connected 
disabilities on his employability.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that in order for a veteran to prevail on a claim 
for a TDIU, the record must reflect some factor that takes 
his case outside of the norm.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim 
for a TDIU, the Board may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  
In Friscia, the Court stated that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.

Upon review of the record, the Board finds that a medical 
examination and opinion is needed in deciding the Veteran's 
claim for a TDIU.  The Veteran should be scheduled for a VA 
examination and the examiner requested to conduct a physical 
examination of the Veteran and review of the medical evidence 
and provide a medical opinion addressing the question of 
whether the Veteran's service-connected disabilities combine 
to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such 
opinion must be based upon consideration of the Veteran's 
current medical condition as well as his documented history 
and assertions, to include employment history and education, 
and medical evidence associated with the record.  38 U.S.C.A. 
§ 5103A.

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:



 (Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination of his service-connected 
disabilities.  The entire claims file, to 
include a complete copy of this remand, 
must be made available to the examiner 
designated to examine the Veteran.  The 
examiner must consider the current severity 
of each of the Veteran's service-connected 
disabilities.  Report of the examination 
must include discussion of the Veteran's 
documented medical history and assertions.  
In addition, the examiner must elicit from 
the Veteran and record for evaluation 
purposes a full work and educational 
history.

Following the above-requested examination 
of the Veteran and review of the claims 
file, the examiner must offer an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's service-
connected residuals of cold weather 
injuries of the bilateral lower 
extremities; diabetes mellitus; 
epicondylitis; history of duodenal ulcer; 
dermatophytosis, pedis with history of 
frozen feet; tendonitis of the left 
shoulder; residuals of injury of a tractor 
injury of the right leg; pes planus; and 
erectile dysfunction combine to preclude 
substantially gainful employment that is 
consistent with the Veteran's education and 
occupational experience.

2.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
RO/AMC should review the record and 
readjudicate the issue of entitlement to 
TDIU.  If the claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

